436 F.2d 1384
Carl McFADDEN, Petitioner,v.UNITED STATES of America, Respondent.
No. 71-1037.
United States Court of Appeals, Eighth Circuit.
Feb. 11, 1971.

PER CURIAM.


1
Petitioner Carl McFadden, a federal prisoner convicted of narcotics violations (Kibby, Stewart and McFadden v. United States, 372 F.2d 598 (8th Cir.), cert. denied, 387 U.S. 931, 87 S.Ct. 2055, 18 L.Ed.2d 993 (1967)), seeks post-conviction relief under 28 U.S.C. 2255, claiming the government procured his conviction through perjured testimony.  The district court denied him relief.  He sought leave to appeal in forma pauperis.  The district court denied this relief and characterized that an appeal would be 'without merit'.  Petitioner then applied to this court for permission to appeal in forma pauperis.  Following careful examination of the files, we denied him permission to proceed.


2
Thereafter, petitioner paid the statutory docketing fee and filed his appeal.  He now moves for appointment of counsel to prosecute this appeal.  In response to the motion, we again have fully reviewed appellant's district court file.  We determine his claims to be wholly without merit.  The request for appointment of counsel is denied.  Upon the court's own motion, we dismiss this appeal as legally frivolous.